Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show balance ring 83 defining the outer diameter of moveable sheave 82 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
It is unclear whether or not the “number of fins defining the first and second pluralities of fins” is the number of fins in each the first and second plurality of fins or the number of fins of the first and second pluralities of fins combined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-17, and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al (US 2015/0377341 A1), hereinafter Renner.
Regarding claim 1, Renner teaches a continuously variable transmission (“CVT”) (102) for a vehicle, comprising:
	a drive clutch (110);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4), and the driven clutch includes a moveable sheave and a stationary sheave (Renner, paragraph 0061), and the stationary sheave includes a plurality of fins (280) (Renner, paragraph 0072) extending axially outward.
Renner fails to explicitly teach that the angular distance between adjacent fins of the plurality of fins is less than 15 degrees, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner to make the angular distance between adjacent fins of the plurality of fins less than 15 In re Aller, 105 USPQ 233. In this case, the spacing between adjacent fins contributes to how well air is circulated in the CVT system.

Regarding claim 2, Renner teaches the CVT of claim 1 disclosed above, but fails to explicitly disclose that the angular distance between adjacent fins of the plurality of fins is approximately 6-10 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Stocks to make the angular distance between adjacent fins of the plurality of fins approximately 6-10 degrees to increase the uniformity of the air flow, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Renner teaches the CVT of claim 1 disclosed above, and further teaches a housing (200) generally surrounding the drive and driven clutches (Renner, paragraph 0069), the housing including an inner cover (230) having a first air inlet (260) and an outer cover (220) removably coupled to the inner cover (Renner, paragraph 0069) and having a second air inlet (240) (Renner, paragraphs 0068-0081).

Regarding claim 4, Renner teaches the CVT of claim 3 disclosed above, and further teaches that the first air inlet (260) is positioned adjacent the drive clutch (110) and the second air inlet (240) is positioned adjacent the driven clutch (112) (Renner, paragraph 0072-0081).

Regarding claim 5, Renner teaches the CVT of claim 3 disclosed above, and further teaches that the inner cover (230) further includes an air outlet (250) (Renner, paragraphs 0080 and 0083).

Regarding claim 6, Renner teaches the CVT of claim 5 disclosed above, and further teaches that the air outlet (250) is positioned adjacent the driven clutch (112) (Renner, paragraph 0080 and 0083).

Regarding claim 12, Renner teaches the CVT of claim 1 disclosed above, and further teaches that the inner cover (230) defines an air channel (space 201) configured to allow air flow between the drive (110) and driven (112) clutches (Renner, paragraphs 0068 and 0087 and figs 4, 5c, and 6). 

Regarding claim 13, Renner teaches the CVT of claim 1 disclosed above, and further teaches that the CVT comprises a windage plate (see pic 1 annotated below) coupled to at least one of the drive clutch (110) and the driven clutch (112) (Renner, paragraphs 0060, 0061, 0072, and fig 6).

    PNG
    media_image1.png
    467
    703
    media_image1.png
    Greyscale

Regarding claim 14, Renner teaches the CVT of claim 13 disclosed above, and further teaches that the driven clutch (112) includes a movable sheave and a stationary sheave (Renner, paragraphs 0060-0061 and fig 6), and the windage plate is coupled to the moveable sheave (see pic 1 annotated above).

Regarding claim 15, Renner teaches the CVT of claim 1 disclosed above, and further teaches that the housing (200) includes at least two of a first volute (see pic 2 annotated below) generally adjacent a stationary sheave of the drive clutch (110) and configured to direct air toward the driven clutch (112), a second volute (see pic 2 annotated below) generally adjacent the driven clutch and configured to direct air toward the drive clutch, and a third volute (see pic 2 annotated 

    PNG
    media_image2.png
    588
    686
    media_image2.png
    Greyscale


Regarding claim 16, Renner teaches the CVT of claim 1 disclosed above, and further teaches that the outer cover (220) includes a channel (space 201 along plane 115) extending along at least a portion of a peripheral surface (234) of the inner cover (230), and the channel is configured to direct air flow from the driven clutch (112) to the drive clutch (110) (Renner, paragraphs 0068-0087 and figs 4 and 6). 

Regarding claim 17, Renner teaches the CVT of claim 16 disclosed above, and further teaches that the channel is configured to direct air flow in a counterclockwise direction (Renner, paragraphs 0062 and 0082).

	a drive clutch (110) including a movable sheave and a stationary sheave (Renner, paragraph 0061);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4) and including movable sheave and a stationary sheave (Renner, paragraph 0061); and
a housing (200) generally surrounding the drive and driven clutches and including an inner cover (230) and an outer cover (220) (Renner, paragraph 0069), and the inner cover includes at least one volute (see pic 2 annotated above) and a channel (bottom space 201 along plane 115) configured to cooperate with the at least one volute to direct air within the housing toward the driven clutch (Renner, paragraphs 0068-0087 and figs 4 and 6).

Regarding claim 25, Renner teaches the CVT of claim 24 disclosed above, and further teaches that the at least one volute is positioned adjacent the stationary sheave of the drive clutch (110) (Renner, paragraph 0061 and figs 4 and 6 and annotated pic 2 above).

Regarding claim 26, Renner teaches the CVT of claim 24 disclosed above, and further teaches that the channel (bottom space 201 along plane 115) is configured to direct air towards a center portion of the drive clutch (110) (Renner, paragraph 0060-0081 and figs 4 and 6).

Regarding claim 27, Renner teaches the CVT of claim 24 disclosed above, and further teaches that the at least one volute includes a first volute and a second volute, and the first volute is configured to cooperate with the channel (bottom space 201 along plane 115) to direct air toward 

Regarding claim 28, Renner teaches a continuously variable transmission (“CVT”) (102) for a vehicle, comprising:
	a drive clutch (110) including a movable sheave and a stationary sheave (Renner, paragraph 0061);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4) and including movable sheave and a stationary sheave (Renner, paragraph 0061); and
a housing (200) generally surrounding the drive and driven clutches and including an inner cover (230) and an outer cover (220) (Renner, paragraph 0069), and the outer cover includes a channel (top space 201 along plane 115) configured to direct air toward the drive clutch (Renner, paragraphs 0068-0087 and figs 4 and 6).

Regarding claim 29, Renner teaches the CVT of claim 28 disclosed above, and further teaches that the channel (top space 201 along plane 115) is configured to direct air towards the stationary sheave of the drive clutch (110) at a position within the inner cover (230) (air follows belt alone plane 115 in between sheaves and covers) (Renner, paragraph 0060-0087 and figs 4 and 6).

Regarding claim 30, Renner teaches the CVT of claim 29 disclosed above, and further teaches that the inner cover (29) includes a diverter member (ribs 284) positioned adjacent the stationary sheave of the drive clutch (110) and configured to direct air from the channel (top space 201 along plane 115) toward the stationary sheave (Renner, paragraphs 0060-0087 and figs 4 and 6).

	a drive clutch (110) including a movable sheave and a stationary sheave (Renner, paragraph 0061);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4) and including movable sheave and a stationary sheave (Renner, paragraph 0061); and
a housing (200) generally surrounding the drive and driven clutches and including an inner cover (230) and an outer cover (220) (Renner, paragraph 0069), and the distance between an outermost surface of the stationary sheave of the driven clutch and an innermost surface of the outer cover is approximately constant along a portion of the outer cover (242) (Renner, figs 4 and 6).

Regarding claim 32, Renner teaches the CVT of claim 31 disclosed above, and further teaches that the distance between the outermost surface of the stationary sheave of the driven clutch (122) and the innermost surface of the outer cover increases at a tapered region (224) of the outer cover (Renner, figs 4 and 6).

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al (US 2015/0377341 A1), hereinafter Renner, as applied to claim 1 above, and further in view of Stocks et al (US 2017/0268655 A1), hereinafter Stocks.
Regarding claim 7, Renner teaches the CVT of claim 1 disclosed above, and further teaches that the stationary sheave of the driven clutch (112) is defined by a bell portion (top portion of sheave of driven clutch 112, fig. 4) and an outer sheave face extending radially outward from the bell 
	Renner fails to teach that the plurality of fins includes a first plurality of fins extending longitudinally outward from the bell portion and the outer sheave face includes a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins. 
	Stocks, however, teaches a static sheave (122) that comprises a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have a first plurality of fins extending longitudinally outward from the bell portion and the outer sheave face includes a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have a first plurality of fins extending longitudinally outward from the bell portion and the outer sheave face includes a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 8, Stocks and Renner teach the CVT of claim 7 disclosed above, and Stocks further teaches a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have each of the fins of the first and second pluralities of fins extend substantially radially and has an axial height approximately equal to that of the first and second pluralities of fins, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have each of the fins of the first and second pluralities of fins extend substantially radially and has an axial height approximately equal to that of the first and second pluralities of fins, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges (in this case, lengths and numbers of fins in each fin portion) involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding claim 9, Stocks and Renner teach the CVT of claim 7 disclosed above, and Stocks further teaches a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have the number of fins defining the first and second pluralities of fins be greater than 24, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have the number of fins defining the first and second pluralities of fins be greater than 24, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 10, Stocks and Renner teach the CVT of claim 9 disclosed above, and Stocks further teaches a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046).

	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have the number of fins defining the first and second pluralities of fins be 36, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 11, Renner teaches the CVT of claim 1 disclosed above, and further teaches that the drive clutch (110) includes a stationary sheave and a moveable sheave (Renner, paragraph 0061), and the stationary sheave of the drive clutch (110) has plurality of fins (282).
	Renner fails to teach that the plurality of fins includes a first plurality of fins and a second plurality of fins, and the second plurality of fins has a length less than that of the first plurality of fins. 
	Stocks, however, teaches a static sheave (122) that comprises a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046). 

	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have the plurality of fins includes a first plurality of fins and a second plurality of fins, and the second plurality of fins has a length less than that of the first plurality of fins, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges (in this case, lengths and numbers of fins in each fin portion) involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bessho et al (US 2017/0002920 A1), Kinsman (US 2013/0033070 A1), Hicke (US 2016/0176283 A1), Itoo (US 2013/0090199 A1), Johnson et al (US 2009/0298627 A1), Minnichso.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R.K./Examiner, Art Unit 3651    

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651